FORT, J.,
dissenting.
Examination of the affidavit here in my opinion is sufficient, reasonably interpreted, to support the issuance of the search warrant. The majority empha*812sizes 85 days as elapsing between the date of the burglaries and the issuance of the warrant on February 4, 1974.
The affidavit, also made on February 4, however, states that Nick Salazar was not taken into custody until February 4 “and charged with the above-noted burglaries * * *.” By reasonable inference it states that he then gave a taped statement which must therefore have been not earlier than February 4. The affidavit continues:
“* * * In addition, the said Nick Salazar stated that the following items taken in the said burglaries were at the Gumaro Garza Sr. residence located at 708 River St., Ontario, Oregon, and being more particularly described as being a basement home:
To me it is a reasonable inference upon which to conclude that Salazar meant that at the time the taped statement was given the described items “were at the Gumaro Garza Sr. residence.” Thus under the rule of State v. Ingram, 251 Or 324, 445 P2d 503 (1968), the affidavit taken by its four corners was sufficient to establish probable cause for issuance of the warrant. Accordingly, I dissent.